DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Manufacturing Method of Grating Waveguide Combiner for Optical Engine--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content does not appear to be directed to the claimed invention, i.e. manufacturing process.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4, 5, 7 through 12 through 15 are objected to because of the following informalities.
The following changes are recommended to correct minor informalities by ensuring that latter terms are recited consistently with earlier recited terms or phrases.  In no way do these suggested changes effect the scope of the claimed invention.
In Claim 4, “a grating” (line 1) should be changed to –the grating--.
In Claim 5, “a grating” (line 1) should be changed to –the grating--.
In Claim 6, “chip submount” (line 4) should be changed to –each of the respective chip submounts--.
In Claim 7, “each laser diode to a respective chip submount” (lines 1-2) should be recited as –each of the laser diodes to the respective chip submounts--.
In Claim 8, “chip submount” (1st occurrence on line 1 and 2nd occurrence on line 2) should be changed to –each of the respective chip submounts--.
In Claim 9, “chip submount” (1st occurrence on line 1 and 2nd occurrence on line 2) should be changed to –each of the respective chip submounts--.
In Claim 10, “chip submount” (line 1) should be changed to –each of the respective chip submounts--.
In Claim 11, “coupling at” (line 1) should be changed to –coupling at the--.
In Claim 12, “a coupling” (line 1) should be changed to –the coupling--.
In Claim 13, “a base” (line 2) should be changed to –the base--.
In Claim 14, “a base” (line 2) should be changed to –the base--.
In Claim 15, “a cap” (1st occurrence on line 1 and 2nd occurrence on line 2) should be changed to –the cap--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 16, the phrases of “the aggregate of beam of light” (lines 2-3) and “the output facet of the photonic integrated circuit” (line 3), each lack positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 3, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0011104 to Sato (hereinafter “Sato”) in view of U.S. Publication 2015/0103404 to Rudy et al (hereinafter “Rudy”).
Claim 1:  Sato discloses a method of manufacturing an optical engine (Figures 11A, 11B)1, the method comprising:
bonding a plurality of laser diodes (e.g. 14) indirectly to a base substrate (e.g. 13B, ¶ [0024]);
coupling at least one laser diode driver circuit to the laser diodes, in operation the at least one laser diode driver circuit selectively drives current to the laser diodes (e.g. ¶¶  [0024], [0025];
bonding a plurality of lenses (e.g. 18) to the base substrate proximate the plurality of laser diodes (e.g. ¶ [0025]);
bonding a cap (e.g. 11) comprising at least one wall and at least one optical window to the base substrate, the at least one wall, the at least one optical window, and at least a portion of the base substrate together delimit an interior volume sized and dimensioned to receive at least the plurality of laser diodes and the plurality of collimation lenses, 

    PNG
    media_image1.png
    387
    591
    media_image1.png
    Greyscale

the bonding of the cap to the base substrate providing a hermetic or partially hermetic seal between the interior volume of the cap and a volume exterior to the cap (e.g. ¶ [0023]), and the optical window positioned and oriented to allow light emitted from the laser diodes through the collimation lenses to exit the interior volume (e.g. ¶ [0022]); and
bonding a grating waveguide combiner (e.g. 22) proximate the optical window of the cap, the grating waveguide combiner comprising a plurality of input grating couplers (e.g. 22a) and at least one output grating coupler, in operation, the grating waveguide combiner receives a plurality of beams of light at the respective plurality of input grating couplers and combines the plurality of beams of light to provide a collimated aggregated beam of light at the output grating coupler (e.g. ¶ [0054]).

    PNG
    media_image2.png
    519
    649
    media_image2.png
    Greyscale

Claim 2:  Sato further discloses the method of claim 1 wherein bonding the plurality of lenses to the base substrate comprises bonding a micro-optic lens array (e.g. array of four lens assemblies 18, in Fig. 11B) to the base substrate.
Claim 3:  Sato further discloses the method of claim 1, further comprising passively aligning the collimation lenses (e.g. ¶ [0025]).
Claim 14:  Sato further discloses the method of claim 1, wherein bonding the plurality of laser diodes directly or indirectly to the base substrate comprises bonding the laser diodes indirectly to a first [top] surface of the base substrate (e.g. 13B), and bonding the cap to the base substrate comprises bonding the cap to the first [top] surface of the base substrate, the method further comprising bonding the at least one laser diode driver circuit to the first [top] surface of the base substrate.
Claim 16:  Sato further discloses the method of claim 1, further comprising positioning and orienting the lens (e.g. 18) to receive and collimate an aggregate beam of light from an output facet of a photo integrated circuit (e.g. 31, 32, 34, in Fig. 7).
Figures 11A and 11B of Sato are one embodiment of the optical engine, which mainly discusses the structure (e.g. ¶¶ [0053] to [0055]).  The other embodiments of Sato disclose various manufacturing processes of the optical engine, as noted above, including bonding of the laser diodes, lenses, cap and grating waveguide combiner, respectively.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one embodiment (Figures 11A and 11B) in light of the manufacturing processes of the other embodiments of Sato, to form art-recognized equivalent optical engines, each having the same utility or operation.
Sato does not use the term of “collimation” in the disclosure when describing the lenses.  However, the lenses appear to be collimation lenses based on that each point in parallel directions relative to the input grating couplers.  Rudy teaches a similar arrangement (in Fig. 19) where collimation lenses are located proximate laser diodes and each are pointed in substantially parallel directions relative to three input grating couplers (e.g. ¶ [0107]).  Based on this teaching from Rudy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the arrangement of lenses in Sato are “collimation” lenses.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Rudy, as applied to Claim 1 above, and further in view of U.S. Publication 2012/0177074 to Liu et al (hereinafter “Liu”).
Sato, as modified by Rudy, discloses the claimed manufacturing method as relied upon above in Claim 1.  The modified by Sato method does not teach that bonding the cap to the base substrate comprises bonding the cap to the base substrate using a seam welding process.
Liu discloses a method of making an optical engine that includes bonding a cap member (e.g. 48) to a base substrate (e.g. 104, in Fig. 4) using a seam welding process (e.g. hard solder 104, ¶ [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sato by seam welding the cap to the base substrate, as taught by Liu, to provide a more secure connection between the cap and the base substrate.

Allowable Subject Matter
Claims 4 through 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	U.S. Publication 2002/0003929 to Holzner et al discloses a grating waveguide combiner (Figs. 1, 2) that includes laser diodes (10), input grating couplers (e.g. 2 at 10) and one output grating coupler (e.g. at 11).
b)	Japanese Patent Publication, JP 2015-109377 discloses laser diodes (e.g. 1, 2, 3, 4, in Fig. 1) including a waveguide combiner (e.g. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 Element emphasized (in italics) are illustrate in Sato’s annotated Figures 11A and 11B.